Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Rosato, J.), rendered October 12, 1988, convicting him of kidnapping in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The contentions of the defendant on this appeal were not *612raised in the defendant’s application to withdraw his plea and hence are not preserved for appellate review (see, CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636). In any event, it was not improper for the court to inform the defendant of the maximum legal sentence that could be imposed if the defendant proceeded to trial and was found guilty (see, People v Provosty, 141 AD2d 867, 868). The defendant’s other contentions are similarly without merit (see, People v Harris, 61 NY2d 9). Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.